June 8, 2011 United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Attention:John Reynolds, Assistant Director Re:Drewrys Brewing Company Registration Statement on Form S-1 Filed April 5, 2011 File No. 333-173309 Dear Mr. Reynolds: In response to your letter of April29, 2011 regarding the above-referenced issuer, Drewrys Brewing Company (the “Company”), please be advised that the Company is responding to the Staff’s comments in this letter.As requested in your letter, this letter references where each response to your specific comment was made in each respective filing.For ease of reference, we have followed the numbering format of your letter in responding: Registration Statement on Form S-1 Outside Front Cover Page of the Prospectus 1. Please reconcile your statement here regarding the 90 day term of the offering with your statements on page six, 19 and possibly elsewhere that the offering may continue for 120 days. RESPONSE: Comment complied with in making the term of the offering consistently 120 days throughout the registration statement. 2. Please remove the two images presented on the cover page in light of your not having produced any Drewrys or Holihan’s beverages to date. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance June 8, 2011 Page 2 RESPONSE: Comment complied with through the removal of the images on the cover page. Outside Back Cover Page of the Prospectus 3. Please revise to provide the legend required by Item 502(b) of Regulation S-K. RESPONSE: Comment complied with the appropriate legend provided. Summary of Our Offering, page 5 4. Please revise your summary disclosure of the “Market for the common shares” on page five to clearly state that the price may be less than the price in this offering. RESPONSE: Comment complied with in the Amendment to the Registration Statement (the “Amendment”) filed concurrently with this response. 5. Please reconcile your disclosure in the first and second full sentences of page six with the disclosure under Use of Proceeds starting on page 15. For example, under Use of Proceeds you (a) do not appear to describe the prioritized spending on essential business operations, (b) do not limit the remaining proceeds to “development of the business and marketing plan” and (c) seem to allocate proceeds for product development at all of the described proceeds levels. RESPONSE: Comment complied with in the revised disclosure of the Use of Proceeds in the Summary of Our Offering and in the Use of Proceeds Section. Summary Information About Drewrys, page 6 6. Please revise the prospectus throughout to clarify the significance of the four segments in the retail industry you have identified in the last paragraph of page six.We note that you do not appear to discuss these segments elsewhere in the prospectus. RESPONSE: Comment complied with Amendment to Registration Statement being filed concurrently. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance June 8, 2011 Page 3 Summary Financial Date, page 7 7. You refer to the year ended December 31, 2010 under the heading “Operating Data.”However, your financial statements do not cover the year ended December31, 2010; rather they cover the period from October 11, 2010 (inception) to December 31, 2010.Please revise as appropriate. RESPONSE: Comment complied with in the Amendment. Also, the first quarter financial information is also provided in the Amendment. Risk Factors, page 8 8. The second and third risk factors appear to disclose different cost estimates. Please revise or advise. RESPONSE: Comment complied with to make the cost estimates consistently $25,000 throughout the Amendment. 9. Please add a risk factor disclosing that you have no products developed or available for sale and discuss the related risk. RESPONSE: Comment complied with through the addition of a risk factor as described above. 10. We note the first risk factor on page 10. It is unclear from the disclosure of Mr. Manzo’s business background in the last paragraph of page 29 what experience he has in the “beverage industry.”Please revise on page 29 as appropriate or remove this reference. RESPONSE: Comment complied with by providing an expanded description of Mr. Manzo’s background and history in both the risk factor and the management section. 11. We also note the penultimate risk factor on page 10. It is unclear why you only refer to “craft beer” in the heading to this risk factor rather than your proposed domestic budget beer discussed elsewhere in the prospectus. Please revise or advise. 28212 Kelly Johnson Parkway, Suite 110 | Valencia, California 91355 661.414.7125 Business | 818.475.1819 Facsimile |claudia@mcdowellodom.com www.mcdowellodom.com United States Securities and Exchange Commission Division of Corporation Finance
